                                                                                                              Case 2:20-cv-06992-JFW-KS Document 147 Filed 08/31/21 Page 1 of 5 Page ID #:5798



                                                                                                                 1

                                                                                                                 2

                                                                                                                 3

                                                                                                                 4

                                                                                                                 5

                                                                                                                 6

                                                                                                                 7

                                                                                                                 8                       UNITED STATES DISTRICT COURT
                                                                                                                 9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                11   INDIAN HARBOR INSURANCE               Case No. 2:20-cv-6992-JFW (KSx)
                                                                                                                     COMPANY as successor in interest
                                                                                                                12   to CATLIN SPECIALTY                   FINDINGS OF FACT AND
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                                                                           CONCLUSIONS OF LAW
                                           5 PARK PLAZA




                                                                                                                     INSURANCE COMPANY, a
                                                          SUITE 1400




                                                                                                                13
                                                                                                                     Delaware corporation,
                                                                                                                14
                                                                                                                                   Plaintiff,
                                                                                                                15   v.
                                                                                                                16   GROUP SHS LLC, dba RESIDENT,
                                                                                                                     a California limited liability
                                                                                                                17
                                                                                                                     company, TIMOTHY KREHBIEL,
                                                                                                                18   an individual, 428 S. HEWITT ST.
                                                                                                                     PARTNERSHIP, a California
                                                                                                                19   partnership, and MID-CENTURY
                                                                                                                     INSURANCE COMPANY, a
                                                                                                                20   California corporation,
                                                                                                                21
                                                                                                                                      Defendants.
                                                                                                                22

                                                                                                                23

                                                                                                                24

                                                                                                                25

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                                                                   FINDINGS OF FACT AND CONCLUSIONS
                                                                                                                     118469725                           -1-                                    OF LAW;
                                                                                                                                                                        CASE NO. 2:20-CV-6992-JFW (KSX)
                                                                                                              Case 2:20-cv-06992-JFW-KS Document 147 Filed 08/31/21 Page 2 of 5 Page ID #:5799



                                                                                                                 1
                                                                                                                                                  FINDINGS OF FACT
                                                                                                                 2                             AND CONCLUSIONS OF LAW
                                                                                                                 3
                                                                                                                             This case arises out of a “forklift parade” held to celebrate Bridget Vagedes’s
                                                                                                                 4
                                                                                                                     50th birthday. During the procession, the forklift, driven by Bridget Vagedes’s
                                                                                                                 5
                                                                                                                     husband Defendant Timothy Krehbiel (“Krehbiel”), drove over and injured the foot
                                                                                                                 6
                                                                                                                     and ankle of Jason Ashley.
                                                                                                                 7
                                                                                                                             On July 29, 2016, Ashley filed a personal injury action against Krehbiel,
                                                                                                                 8
                                                                                                                     among other individuals and entities (the “Ashley Action”). Ashley later filed an
                                                                                                                 9
                                                                                                                     amendment substituting Defendant Group SHS LLC, dba Resident (a business in
                                                                                                                10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                     which Krehbiel is one third owner) (“Resident”) as one of the Doe defendants.
                                                                                                                11
                                                                                                                             Plaintiff Catlin Specialty Insurance Company (“Catlin”) issued Policy No.
                                                                                                                12
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                                     0401700831 to Resident for the January 29, 2016 to January 29, 2017 Policy Period
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                                13
                                                                                                                     (the “Policy” or the “Catlin Policy”). Plaintiff Indian Harbor Insurance Company is
                                                                                                                14
                                                                                                                     the successor in interest to Catlin (“Indian Harbor”).
                                                                                                                15
                                                                                                                             Indian Harbor defended Resident and Krehbiel in the Ashley Action subject
                                                                                                                16
                                                                                                                     to the reservation of rights set forth in Exhibits 1 through 5. On August 3, 2020,
                                                                                                                17
                                                                                                                     Indian Harbor filed this action, and in its First Amended Complaint sought: (“Count
                                                                                                                18
                                                                                                                     I”) a judgment declaring that Indian Harbor has no obligation to defend or
                                                                                                                19
                                                                                                                     indemnify Resident, Krehbiel, or 428 S. Hewitt Partnership (a partnership between
                                                                                                                20
                                                                                                                     Krehbiel and Vagades) (“428 S. Hewitt”) in connection with the Ashley Action; and
                                                                                                                21
                                                                                                                     (“Count II”) reimbursement of the amounts paid under the Catlin Policy to defend
                                                                                                                22
                                                                                                                     Resident and Krehbiel in the Ashley Action.
                                                                                                                23
                                                                                                                             On January 4, 2021, the Court concluded that, pursuant to the mobile
                                                                                                                24
                                                                                                                     equipment exclusion, the Catlin Policy provided no coverage for the Ashley Action.
                                                                                                                25
                                                                                                                     Moreover, the Court “conclude[ed] that Indian Harbor adequately reserved its rights
                                                                                                                26
                                                                                                                     as to Krehbiel.” The Court granted summary judgment in Indian Harbor’s favor on
                                                                                                                27
                                                                                                                     Count I of its Amended Complaint against 428 S. Hewitt and Krehbiel.
                                                                                                                28
                                                                                                                                                                          FINDINGS OF FACT AND CONCLUSIONS
                                                                                                                     118469725                                 -1-                                     OF LAW;
                                                                                                                                                                               CASE NO. 2:20-CV-6992-JFW (KSX)
                                                                                                              Case 2:20-cv-06992-JFW-KS Document 147 Filed 08/31/21 Page 3 of 5 Page ID #:5800



                                                                                                                 1           On June 29, 2021, the Court granted Indian Harbor’s second motion for
                                                                                                                 2   summary judgment, finding that the mobile equipment exclusion barred coverage
                                                                                                                 3   for the Ashley Action as to Resident as well. The Court “conclude[d] that Catlin
                                                                                                                 4   adequately reserved its rights in its August 2, 2016 letter to Resident.”
                                                                                                                 5           The only matter left for trial is Count II -- the amount to which Indian Harbor
                                                                                                                 6   is entitled to recover for payments incurred to defend Resident and Krehbiel in the
                                                                                                                 7   Ashley Action. Indian Harbor, Resident, and Krehbiel (collectively, the “Parties”)
                                                                                                                 8   disagree on the date from which Indian Harbor is entitled to recover its defense fees
                                                                                                                 9   and costs.
                                                                                                                10           Having considered the materials submitted by the Parties, including the facts
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                11   stipulated by the Parties for the purposes trial, the Court makes the following
                                                                                                                12   findings of fact and conclusions of law pursuant to Federal Rule of Civil Procedure
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                                13   52(a). Any finding of fact that may properly be construed as a conclusion of law
                                                                                                                14   shall be so construed, and vice-versa.
                                                                                                                15                                   FINDINGS OF FACT
                                                                                                                16           1.    At all relevant times, Krehbiel was authorized to act on Resident’s
                                                                                                                17   behalf, and acted in such representative capacity, with respect to insurance coverage
                                                                                                                18   matters.
                                                                                                                19           2.    Resident first tendered the Ashley Action to Catlin on August 1, 2016.
                                                                                                                20   On August 2, 2016, Catlin sent a letter to Resident, acknowledging that it had
                                                                                                                21   received a Notice of Loss and reserving rights under the Policy. (Joint Exhibit
                                                                                                                22   List/Stipulation of Facts, Dkt. 132 (“Stip.”), Exhibit 1.)
                                                                                                                23           3.    Catlin appointed Ty Vanderford of Vanderford & Ruiz as defense
                                                                                                                24   counsel for Resident.
                                                                                                                25           4.    On May 25, 2018, Catlin sent a letter addressed to "Group SHS LLC,
                                                                                                                26   d/b/a/ Resident c/o William Sampson, Esq." (Stip., Exhibit 2.)
                                                                                                                27           5.    On October 1, 2018, Catlin sent a letter addressed to Sampson and
                                                                                                                28
                                                                                                                                                                          FINDINGS OF FACT AND CONCLUSIONS
                                                                                                                     118469725                                 -2-                                     OF LAW;
                                                                                                                                                                               CASE NO. 2:20-CV-6992-JFW (KSX)
                                                                                                              Case 2:20-cv-06992-JFW-KS Document 147 Filed 08/31/21 Page 4 of 5 Page ID #:5801



                                                                                                                 1   Resident.     (Stip., Exhibit 3.) Krehbiel selected Sampson to serve as his
                                                                                                                 2   independent counsel, and Indian Harbor consented to Krehbiel’s request.
                                                                                                                 3           6.    On March 23, 2020, Catlin sent a letter to "Timothy Krehbiel Group
                                                                                                                 4   SHS LLC, DBA: Resident" at Resident's address, with a copy to Sampson. (Stip.,
                                                                                                                 5   Exhibit 4.)
                                                                                                                 6           7.    On August 5, 2020, counsel for Indian Harbor wrote to Sampson.
                                                                                                                 7   (Stip., Exhibit 5.) The August 5, 2020 letter enclosed a copy of the Complaint that
                                                                                                                 8   had been filed in this action. The operative complaint is the First Amended
                                                                                                                 9   Complaint, filed on August 31, 2020. (Dkt. 14.)
                                                                                                                10           8.    Indian Harbor paid $45,858.04 to defend Resident between March 23,
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                11   2020 and July 1, 2021, and has paid an additional $2,585.36 from July 1, 2021 to
                                                                                                                12   August 9, 2021. (Supplemental Joint Exhibit List/Stipulation of Facts, Dkt. 144
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                                13   (“Supp. Stip.”), ¶17b.) At the time judgment is entered, the Parties will stipulate
                                                                                                                14   that any additional amounts to be paid by Indian Harbor before the date of the
                                                                                                                15   judgment will be included in the judgment. (Supp. Stip., ¶17d.)
                                                                                                                16           9.    Indian Harbor paid $0.00 to defend Krehbiel since March 23, 2020.
                                                                                                                17   (Supp. Stip., ¶17c.)
                                                                                                                18                                CONCLUSIONS OF LAW
                                                                                                                19           1.    This Court has jurisdiction over this action under 28 U.S.C. §§ 1332
                                                                                                                20   and 1338 because it presents a controversy between citizens of different states and
                                                                                                                21   the matter in controversy exceeds $75,000. Venue is proper in this judicial district
                                                                                                                22   pursuant to 28 U.S.C. § 1391 because a substantial amount of the events or
                                                                                                                23   occurrences took place in the Central District of California.
                                                                                                                24           2.    To obtain reimbursement of defense costs, Indian Harbor must prove
                                                                                                                25   (1) that there was no potential for coverage and thus no duty to defend Resident or
                                                                                                                26   Krehbiel in the Ashley Action, (2) Indian Harbor provided a defense to Krehbiel
                                                                                                                27   and Resident which it was never obligated to furnish, and (3) Indian Harbor
                                                                                                                28
                                                                                                                                                                          FINDINGS OF FACT AND CONCLUSIONS
                                                                                                                     118469725                                 -3-                                     OF LAW;
                                                                                                                                                                               CASE NO. 2:20-CV-6992-JFW (KSX)
                                                                                                              Case 2:20-cv-06992-JFW-KS Document 147 Filed 08/31/21 Page 5 of 5 Page ID #:5802



                                                                                                                 1   defended Krehbiel and Resident under a reservation of rights, that reserved the right
                                                                                                                 2   to seek reimbursement of defense costs. Scottsdale Ins. Co. v. MV Transportation,
                                                                                                                 3   36 Cal. 4th 643, 658 (2005) (“By law applied in hindsight, courts can determine
                                                                                                                 4   that no potential for coverage, and thus no duty to defend, ever existed. If that
                                                                                                                 5   conclusion is reached, the insurer, having reserved its right, may recover from its
                                                                                                                 6   insured the costs it expended to provide a defense which, under its contract of
                                                                                                                 7   insurance, it was never obliged to furnish.”).
                                                                                                                 8           3.    This Court previously determined as a matter of law and undisputed
                                                                                                                 9   fact that there was no potential for coverage and thus no duty to defend Resident or
                                                                                                                10   Krehbiel in the Ashley Action, and that Indian Harbor provided a defense to
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                11   Krehbiel and Resident which it was never obligated to furnish. (Dkt, 74, 75, 131.)
                                                                                                                12           4.    Indian Harbor’s March 23, 2020 reservation of rights was sufficient to
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                                13   reserve its right to obtain reimbursement of defense costs incurred in the Ashley
                                                                                                                14   Action thereafter from Krehbiel and Resident.
                                                                                                                15           5.    Indian Harbor is entitled to judgment on Count II of its First Amended
                                                                                                                16   Complaint for all amounts paid by Indian Harbor in defense of Resident in the
                                                                                                                17   Ashley Action after March 23, 2020 in the amount to which the parties have
                                                                                                                18   stipulated or otherwise according to proof, plus prejudgment interest as provided by
                                                                                                                19   law.
                                                                                                                20           IT IS SO ORDERED
                                                                                                                21           This 31st day of August, 2021.
                                                                                                                22

                                                                                                                23
                                                                                                                                                ______________________________________________
                                                                                                                24
                                                                                                                                                     HONORABLE JOHN F. WALTER
                                                                                                                25                                   UNITED STATES DISTRICT JUDGE
                                                                                                                26

                                                                                                                27
                                                                                                                       Dated: August 31, 2021
                                                                                                                28
                                                                                                                                                                         FINDINGS OF FACT AND CONCLUSIONS
                                                                                                                     118469725                                -4-                                     OF LAW;
                                                                                                                                                                              CASE NO. 2:20-CV-6992-JFW (KSX)
